Citation Nr: 0008547	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-17 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1944.

This appeal arises from a decision by the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  PTSD is manifested by panic attacks, disturbance of 
motivation and mood, tangential speech and other symptoms 
causing difficulty in establishing and maintaining work and 
social relationships.



CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.130, Diagnostic Code 9411 
(1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

A rating action in December 1944 awarded the veteran service 
connection for psychoneurosis, traumatic.  He was assigned a 
50 percent rating that was reduced in May 1946 to a 30 
percent evaluation.  He has been in receipt of a 30 percent 
rating ever since that time.  

Received in December 1997 was the veteran's request for an 
increased rating.  

Associated with the claims folder are VA outpatient treatment 
records reflecting that the veteran began participating in a 
WWII group in July 1995.  He had been experiencing anxiety, 
irritability, nightmares, and daily panic attacks with 
symptoms of sweats, and shortness of breath.  The ongoing 
reports indicate that with medication, the symptoms were 
reduced.  The veteran was an active member of the group, 
attending meetings regularly.  In a December 1997 statement, 
the Team leader of the group, and the physician overseeing 
the veteran's treatment related the veteran suffered from 
panic attacks, irritability, angry outbursts, startle 
response, and depression, causing significant impairment in 
his interpersonal life.  Weekly group therapy and medications 
had provided fair relief from the symptoms.  The letter 
concluded that the veteran suffered from severe PTSD.

During a January 1998 VA psychiatric examination, the veteran 
described his World War II experiences.  He related that he 
had nightmares, intrusive thoughts, psychological distress, 
avoidance of thoughts, anger outbursts, anxiety and 
depression.  He had been married twice and was still married 
to his second wife.  He had good family support, but no 
friends.  He had been retired for about 10 years.  
Subjectively, he described panic attacks that occurred twice 
monthly.  He was irritable, and re-experienced the war on a 
daily basis.  Objectively, while he was alert and oriented, 
he appeared very anxious and somewhat agitated.  He was 
depressed.  He was distressed by his symptoms and on occasion 
felt suicidal.  Thought flow was relevant and coherent, but 
somewhat tangential and required redirection.  He was able to 
perform activities of daily living.  The diagnosis was PTSD 
with depressive symptoms.  His Global Assessment of 
Functioning (GAF) score was 50 to 60, and the examiner 
commented that the veteran had moderate symptoms of PTSD with 
difficulty in social and functional ability.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

A 30 percent disability rating is appropriate for PTSD when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (1999).

In this case, the Board finds that the evidence supports 
entitlement to a 50 percent evaluation, but no more, for 
PTSD.  The veteran's PTSD is manifested by chronic depression 
and anxiety, irritability, and outbursts of anger.  He has 
been married to his wife for many years and has family 
support; however, he has no friends.  His only outside 
contacts appear to be in his weekly WWII group therapy 
sessions.  There is objective evidence of circumstantial 
speech, panic attacks, disturbance of motivation and mood, 
and difficulty in maintaining any relationships outside his 
family.  Considering the whole disability picture, the Board 
finds that the criteria for a 50 percent rating most 
accurately reflect the veteran's level of impairment.  
On the other hand, the Board finds that the preponderance of 
the evidence is against awarding higher rating for PTSD.  
There is no evidence of obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene.  
Thus, although the veteran clearly suffers impairment from 
PTSD, the Board cannot conclude that the overall disability 
picture more nearly approximates the criteria for a 70 
percent or higher rating.  38 C.F.R. § 4.7.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  Sanchez-Benitez 
v. West, No. 97-1948 (U.S. Vet. App. December 29, 1999); 
VAOPGCPREC 36-97.          
  
In summary, the Board finds that the evidence supports 
entitlement to a 50 percent disability evaluation for PTSD.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.130, Code 9411 (1999).  


ORDER

An evaluation of 50 percent for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 


- 1 -


